USCA11 Case: 20-10389    Date Filed: 08/18/2021    Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10389
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:91-cr-00317-UU-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

RAMON LOPEZ,

                                                         Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 18, 2021)

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-10389          Date Filed: 08/18/2021       Page: 2 of 8



       Ramon Lopez, a federal prisoner represented by counsel on appeal,1

challenges the district court’s order denying his motion for “compassionate

release” pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as modified by § 603 of the First

Step Act.2 Lopez argues that the district court abused its discretion when it denied

his motion for compassionate release because it erred in determining the scope of

its authority by interpreting the policy statement in U.S. Sentencing Guidelines

Manual § 1B1.13 as limiting the court’s discretion and because it did not consider

certain of his arguments as “other factors” warranting compassionate release under

this policy statement.

       We review a district court’s denial of a § 3582(c)(1)(A) motion for abuse of

discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). “A district

court abuses its discretion if it applies an incorrect legal standard, follows improper

procedures in making the determination, or makes findings of fact that are clearly

erroneous.” Id. (internal quotation marks omitted). We may affirm on any ground

supported by the record. United States v. Muho, 978 F.3d 1212, 1219 (11th Cir.

2020).




1
     Lopez filed the motion underlying this appeal pro se, but counsel subsequently filed a
memorandum in support of the motion in the district court.
2
       First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239.
                                               2
          USCA11 Case: 20-10389         Date Filed: 08/18/2021   Page: 3 of 8



      Section 3582(c)(1)(A) permits district courts to modify a term of

imprisonment when they otherwise lack the inherent authority to do so. 18 U.S.C.

§ 3582(c); United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020). Prior to

the enactment of the First Step Act in December 2018, § 3582(c)(1)(A) allowed a

district court to reduce a prisoner’s term of imprisonment only upon motion of the

Bureau of Prisons (“BOP”) Director. 18 U.S.C. § 3582(c)(1)(A) (2018). Section

3582(c) now provides that in addition to a motion by a BOP Director, “upon

motion of the defendant after the defendant has fully exhausted all administrative

rights,” a district court “may reduce the term of imprisonment . . . , after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” § 3582(c)(1)(A); Pub. L. No.

115-391, § 603(b), 132 Stat. at 5239.

      The district court determined that U.S. Sentencing Guidelines Manual

§ 1B1.13 was the applicable policy statement that defined the court’s authority and

limited its discretion. Section 1B1.13 permits a sentence reduction, “if, after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable,” the district court determines that “[e]xtraordinary and compelling

reasons warrant the reduction,” “[t]he defendant is not a danger to the safety of any


                                            3
          USCA11 Case: 20-10389       Date Filed: 08/18/2021   Page: 4 of 8



other person or to the community, as provided in 18 U.S.C. § 3142(g),” and the

reduction is consistent with the statement. U.S.S.G. § 1B1.13(1)(A), (2), (3). The

commentary to the policy statement defines four factors that qualify as

extraordinary and compelling reasons: medical condition, age, family

circumstances, and “other reasons . . . [a]s determined by the Director of the

Bureau of Prisons.” § 1B1.13, cmt. n.1.

      Lopez argues that district court committed legal error by concluding that this

policy statement limited the court’s discretion because the Sentencing Commission

has not issued a new policy statement since the First Step Act became effective and

thus no policy statement addresses motions for compassionate release filed by

federal inmates, as opposed to by BOP directors. He thus urges that § 1B1.13 is

mere guidance and, at the same time, that under the First Step Act, district courts

have as much discretion as the BOP held prior to the Act under the “other reasons”

provision of § 1B1.13. In particular, he argues the court erred by not considering

any factor not expressly listed in the commentary and not addressing as “other

reasons” for release his argument about the effect Apprendi v. New Jersey, 530

U.S. 566 (2000), and Alleyne v. United States, 570 U.S. 99 (2013), would have

had on his sentence had he been sentenced after those decisions were issued.

      Lopez’s arguments in this regard, however, are foreclosed by our Court’s

recent decision in United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021).


                                          4
          USCA11 Case: 20-10389        Date Filed: 08/18/2021    Page: 5 of 8



In Bryant, our Court addressed two questions related to 18 U.S.C. § 3582(c)(1)(A),

as amended by the First Step Act, and U.S.S.G. § 1B1.13: “[f]irst . . . whether

district courts reviewing defendant-filed motions under Section 3582(c)(1)(A) are

bound by the Sentencing Commission’s policy statement,” and “[s]econd, . . . how

[should] district courts . . . apply that statement to motions filed under Section

3582(c)(1)(A).” 996 F.3d at 1247. As to the first question, the Bryant court held

that § “1B1.13 is an applicable, binding policy statement for all Section

3582(c)(1)(A) motions,” regardless of whether the motions are brought by inmates

or BOP directors. 996 F.3d at 1262. With regard to the second question, the

Bryant court made clear that § 1B1.13’s catch-all “other reasons” provision

provides discretion only to the BOP to develop other reasons (outside of age,

medical condition, and family circumstances) warranting compassionate release,

not district courts. Id. Thus, district courts may not reduce a sentence by granting

a motion filed by a prisoner that asserts as the basis for a finding of extraordinary

and compelling reasons “other reasons.”

      Therefore, in this case, the district court did not err as Lopez urges. The

district court did not err in not considering any of Lopez’s other arguments outside

the framework required by § 3582(c)(1)(A) and § 1B1.13 and its commentary.

And the district court did not err in not thoroughly addressing the merits of

Lopez’s Apprendi-Alleyne argument because that argument does not fit within any


                                           5
            USCA11 Case: 20-10389           Date Filed: 08/18/2021        Page: 6 of 8



of the three express factors in § 1B1.13, and the district court did not have

discretion to consider it under the “other reasons” category.3 The district court had

no discretion to consider any of Lopez’s arguments as “other reasons” warranting

his compassionate release. The district court properly determined that the policy

statement in § 1B1.13 constrained the court’s discretion and was not just guidance,

as Bryant makes clear.

       Not foreclosed completely by Bryant are Lopez’s arguments that the

district’s analyses of his age, medical conditions, and family circumstances were

erroneous under the proper framework. However, and as the government argues,4

even if the district court erred in determining that Lopez did not present any



3
         Lopez argues that his case should be remanded because, in violation of Clisby v. Jones,
960 F.2d 925 (11th Cir. 1992) (en banc), the district court completely failed to address his
argument regarding Apprendi. But the district court did, in fact, address such argument: the
district court explained in a footnote that it had considered Lopez’s argument regarding Apprendi
and the “other reasons” category and concluded that it was not properly before the Court on a
motion for compassionate release. And Clisby, by its terms, only requires “district courts to
resolve all claims for relief raised in a petition for writ of habeas corpus pursuant to 28 U.S.C. §
2254.” 960 F.2d at 936. Instead, for compassionate release motions made pursuant to 18 U.S.C.
§ 3582(c)(1)(A), “a district court ‘must explain its sentencing decisions adequately enough to
allow for meaningful appellate review,’” and “we must be able to understand from the record
how the district court arrived at its conclusion, including what factors it relied upon.” United
States v. Cook, 998 F.3d 1180, 1184–85 (11th Cir. 2021) (citations omitted). The district court’s
footnote explaining why it was rejecting this argument by Lopez was enough to satisfy the
applicable standard. The district court was not required to explain further its valid legal
conclusion.
4
       The government conceded in a letter filed after briefing that Lopez demonstrated
extraordinary and compelling reasons, establishing eligibility for compassionate release, in that
his hypertension may increase the likelihood of severe COVID-19. But the government
maintains that the district court, nonetheless, did not abuse its discretion in denying Lopez’s
motion because it properly considered the applicable § 3553(a) factors.
                                                 6
          USCA11 Case: 20-10389       Date Filed: 08/18/2021    Page: 7 of 8



extraordinary and compelling reasons, Lopez does not challenge the district court’s

alternative holding that he presents a danger to the community, nor does he rebut

the government’s argument that the district court appropriately considered the

applicable § 3553(a) factors, which include the defendant’s history and

characteristics. See 18 U.S.C. § 3553(a)(1); see also Cook, 998 F.3d at 1184

(holding a district court must consider the applicable § 3553(a) factors and explain

its decision in a way that allows for meaningful appellate review). Indeed, the

district court explained in its order that it was “inclined to touch upon Defendant’s

criminal background and history of disrespect for the law”—despite its holding

that Lopez failed to demonstrate extraordinary and compelling reasons—and

proceeded to describe Lopez’s extensive criminal history that started in 1981 and

included violent and drug-related conduct and a history of disciplinary infractions

while imprisoned. Lopez presents no argument that the district court should have

considered other applicable § 3553(a) factors or that it was not within its discretion

to conclude as it did regarding Lopez’s being a danger to others and the

community. Lopez has thus waived any arguments on these issues. See Kelliher

v. Veneman, 313 F.3d 1270, 1274 n.3 (11th Cir. 2002) (holding that when a party

makes “no arguments on the merits as to [an] issue, the issue is deemed waived”).

Therefore, we conclude that the district court was within its discretion to deny

Lopez’s compassionate release motion after its valid determination that Lopez


                                          7
          USCA11 Case: 20-10389      Date Filed: 08/18/2021   Page: 8 of 8



presented a danger to the safety of another or the community and its consideration

of applicable § 3553(a) factors.

      Accordingly, we affirm the order of the district court denying Lopez’s

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

      AFFIRMED.




                                         8